DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim ***, the prior art of record does not teach nor suggest in the claimed combination an electromagnetic switch, comprising: an armature; a slider configured to manually move to actuate the armature; and a deformable force transfer element positioned between the slider and the armature, wherein the slider is configured to be pressed against the deformable force transfer element to actuate the armature with a press force, and wherein the deformable force transfer element is configured to deform when a press force threshold value is exceeded to limit a transferable force from the slider onto the armature; wherein the deformable force transfer element comprises a deformable tongue, wherein the slider is configured to be pressed against the deformable tongue, and wherein the deformable tongue is configured to deform when the press force threshold value is exceeded to absorb the press force of the slider; wherein the deformable force transfer element is surrounded by a circumferential frame that is fixed to the armature, wherein a window is formed in the circumferential frame, and wherein the deformable tongue is mounted on one side on the circumferential frame and a deformation of the deformable force transfer element is absorbed at least partially by the window.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 06/04/2021, with respect to amended claims 1-3 and 6-20 have been fully considered and are persuasive.  The rejection(s) of amended claims 1-3 and 6-20 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837